997 So. 2d 1231 (2008)
Pierre Antoine GUILLAUME, a/k/a Pierre Antoine Guilluame, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1876.
District Court of Appeal of Florida, Third District.
December 31, 2008.
*1232 Pierre Antoine Guillaume, in proper person.
Bill McCollum, Attorney General, and Richard L. Polin, Chief Assistant Attorney General, for appellee.
Before GERSTEN, C.J., and CORTIÑAS and LAGOA, JJ.
PER CURIAM.
Affirmed. See State v. McBride, 848 So. 2d 287 (Fla.2003); Steinhorst v. State, 636 So. 2d 498 (Fla.1994).